Case 2:11-cv-00084 Document 811 Filed on 02/21/20 in TXSD Page 1 of 4
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 21, 2020
                                                                David J. Bradley, Clerk
Case 2:11-cv-00084 Document 811 Filed on 02/21/20 in TXSD Page 2 of 4
Case 2:11-cv-00084 Document 811 Filed on 02/21/20 in TXSD Page 3 of 4
Case 2:11-cv-00084 Document 811 Filed on 02/21/20 in TXSD Page 4 of 4
